                Case 19-12153-KBO              Doc 479       Filed 02/19/20         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:
                                                           Chapter 11
BAYOU STEEL BD HOLDINGS, L.L.C.,
et al.,1                                                   Case No. 19-12153 (KBO)

                   Debtors.                                (Jointly Administered)


                      NOTICE OF AGENDA OF MATTERS SCHEDULED
                   FOR HEARING ON FEBRUARY 21, 2020 AT 2:00 P.M. (ET)2

MATTERS GOING FORWARD

1.       Motion of the Official Committee of Unsecured Creditors for Entry of an Order
         Converting the Debtors’ Chapter 11 Cases Under Chapter 7 of the Bankruptcy Code
         [Docket No. 417; Filed: 1/21/2020]

         Objection Deadline:                February 4, 2020 at 4:00 p.m.

         Related Document(s):               None at this time.

         Response(s) Received:

                   a)     Omnibus Limited Objection of Signal Metal Industries, Inc. to Motions of
                          the Official Committee of Unsecured Creditors and Black Diamond
                          Commercial Finance, L.L.C. for Entry of an Order Converting the
                          Debtors' Chapter 11 Cases to Cases under Chapter 7 of the Bankruptcy
                          Code [Docket No. 437; Filed: 1/29/2020]

                   b)     Reservation of Rights of the Debtors Regarding Motions Seeking Orders
                          Converting the Debtors' Chapter 11 Cases [Docket No. 457; Filed:
                          2/4/2020]

         Status:          This matter will go forward.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
company (5783). The location of the Debtors’ mailing address is 138 Highway 3217, LaPlace, Louisiana 70068.
2
  This hearing will be held before the Honorable Karen B. Owens at the United States Bankruptcy Court for the
District of Delaware, 824 N. Market Street, 6th Floor, Courtroom No. 3, Wilmington, Delaware 19801. Parties
wishing to participate in the hearing telephonically must make arrangement through CourtCall (866-582-6878) in
advance of the hearing.


72353886.1
               Case 19-12153-KBO         Doc 479       Filed 02/19/20   Page 2 of 2




2.       Motion of Black Diamond Commercial Finance, L.L.C. for Entry of an Order Converting
         the Debtors’ Chapter 11 Cases to Chapter 7 Cases Pursuant to 11 U.S.C. 1112(b) [Docket
         No. 419; Filed: 1/21/2020]

         Objection Deadline:          February 4, 2020 at 4:00 p.m.

         Related Document(s):

                   a)   Notice of Black Diamond Commercial Finance, L.L.C. of Motion. for
                        Entry of an Order Converting the Debtors’ Chapter 11 Cases to Chapter 7
                        Cases Pursuant to 11 U.S.C. 1112(b) [Docket No. 425; Filed: 1/23/2020]

         Response(s) Received:

                   a)   Omnibus Limited Objection of Signal Metal Industries, Inc. to Motions of
                        the Official Committee of Unsecured Creditors and Black Diamond
                        Commercial Finance, L.L.C. for Entry of an Order Converting the
                        Debtors' Chapter 11 Cases to Cases under Chapter 7 of the Bankruptcy
                        Code [Docket No. 437; Filed: 1/29/2020]

                   b)   Reservation of Rights of the Debtors Regarding Motions Seeking Orders
                        Converting the Debtors' Chapter 11 Cases [Docket No. 457; Filed:
                        2/4/2020]

         Status:        This matter will go forward.

Dated: February 19, 2020                      Respectfully submitted,
       Wilmington, Delaware
                                              POLSINELLI PC

                                               /s/ Shanti M. Katona
                                              Christopher A. Ward (Del. Bar No. 3877)
                                              Shanti M. Katona (Del. Bar No. 5352)
                                              222 Delaware Avenue, Suite 1101
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 252-0920
                                              Facsimile: (302) 252-0921
                                              cward@polsinelli.com
                                              skatona@polsinelli.com

                                              Counsel to the Debtors and
                                              Debtors in Possession




72353886.1
